                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge Philip A. Brimmer

Civil Action No. 18-cv-02082-PAB-STV

UNITED STATES OF AMERICA,

             Plaintiff,

v.

1.    ROCK ISLAND ARMORY INC. 1911A1 PISTOL, SN: RIA1857028;
2.    BUSHMASTER FIREARMS XM15-E2S RIFLE, CAL: 223, SN: BFI628611;
3.    DPMS INC. PANTHER LR-308 RIFLE, CAL: 308, SN: FFK047701;
4.    9 ROUNDS ASSORTED AMMUNITION CAL: 38;
5.    10 ROUNDS ASSORTED AMMUNITION, CAL: 308;
6.    7 ROUNDS ASSORTED AMMUNITION, CAL: 223;
7.    9 ROUNDS ASSORTED AMMUNITION, CAL: 38;
8.    35 ROUNDS ASSORTED AMMUNITION, CAL: ASSORTED;
9.    12 ROUNDS SIG SAUER AMMUNITION, CAL: 38;
10.   10 ROUNDS SIG SAUER AMMUNTIION; CAL: 38;
11.   10 ROUNDS UNKNOWN AMMUNITION, CAL: 308; AND
12.   23 ROUNDS ASSORTED AMMUNITITON, CAL: 223;

           Defendants.
_______________________________________________________________________

                DEFAULT AND FINAL ORDER OF FORFEITURE
________________________________________________________________________

      This matter comes before the Court on the United States’ Motion for Default and Final

Order of Forfeiture [Docket No. 14] as to defendants:

      a.     Rock Island Armory Inc. 1911A1 Pistol, s/n: RIA1857028;

      b.     Bushmaster Firearms XM15-E2S Rifle, Cal: 223, s/n:
                  BFI628611;
      c.     DPMS Inc. Panther LR-308 Rifle, Cal: 308, s/n: FFK047701;

      d.     9 Rounds Assorted Ammunition Cal: 38;

      e.     10 Rounds Assorted Ammunition, Cal: 308;

      f.     7 Rounds Assorted Ammunition, Cal: 223;

      g.     9 Rounds Assorted Ammunition, Cal: 38;

      h.     35 Rounds Assorted Ammunition, Cal: Assorted

      i.     12 Rounds Sig Sauer Ammunition, Cal: 38;

      j.     10 Rounds Sig Sauer Ammunition; Cal: 38;

      k.     10 Rounds Unknown Ammunition, Cal: 308; and

      l.     23 Rounds Assorted Ammunition, Cal: 223,

      The Court having reviewed said Motion finds:

      The United States commenced this action in rem pursuant to 18 U.S.C. § 924(d).

      All known interested parties have been provided an opportunity to respond, and

publication has been effected as required by Rule G(4) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

      After proper notice, neither the known potential claimants nor any other third party

has filed a Claim or Answer as to the above-described defendants, as required by Rule G(5)

of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

      The Clerk’s Entry of Default was entered on December 17, 2018.

      Based upon the facts and verification set forth in the Verified Complaint, it appears

by a preponderance of the evidence that there was reasonable cause for the seizure of


                                             2
defendant firearms and ammunition, and a Certificate of Reasonable Cause is granted

pursuant to 28 U.S.C. § 2465.

      It further appears that there is cause to issue a forfeiture order under 18

U.S.C. § 924(d).

      The facts and verifications as set forth in the Verified Complaint provide probable

cause and an ample basis, by a preponderance of the evidence, for a final judgment and

order of forfeiture as to defendant firearms and ammunition.

      The Clerk of Court shall be directed to enter Judgment.

Therefore, it is ORDERED that default and forfeiture of defendants:

      a.     Rock Island Armory Inc. 1911A1 Pistol, s/n: RIA1857028;

      b.     Bushmaster Firearms XM15-E2S Rifle, Cal: 223, s/n:
                  BFI628611;

      c.     DPMS Inc. Panther LR-308 Rifle, Cal: 308, s/n: FFK047701;

      d.     9 Rounds Assorted Ammunition Cal: 38;

      e.     10 Rounds Assorted Ammunition, Cal: 308;

      f.     7 Rounds Assorted Ammunition, Cal: 223;

      g.     9 Rounds Assorted Ammunition, Cal: 38;

      h.     35 Rounds Assorted Ammunition, Cal: Assorted

      i.     12 Rounds Sig Sauer Ammunition, Cal: 38;

      j.     10 Rounds Sig Sauer Ammunition; Cal: 38;

      k.     10 Rounds Unknown Ammunition, Cal: 308; and

      l.     23 Rounds Assorted Ammunition, Cal: 223,

                                             3
including all right, title, and interest is hereby entered in favor of the United States pursuant

to 18 U.S.C. § 924(d). It is further

       ORDERED that the United States shall have full and legal title as to the above-

described assets and may dispose of said property in accordance with law. It is further

       ORDERED that this Default and Final Order of Forfeiture shall serve as a Certificate

of Reasonable Cause as to defendant firearms and ammunition under 28 U.S.C. § 2465

and that the Clerk of Court is directed to enter Judgment as to defendants:


       a.     Rock Island Armory Inc. 1911A1 Pistol, s/n: RIA1857028;

       b.     Bushmaster Firearms XM15-E2S Rifle, Cal: 223, s/n:
                   BFI628611;

       c.     DPMS Inc. Panther LR-308 Rifle, Cal: 308, s/n: FFK047701;

       d.     9 Rounds Assorted Ammunition Cal: 38;

       e.     10 Rounds Assorted Ammunition, Cal: 308;

       f.     7 Rounds Assorted Ammunition, Cal: 223;

       g.     9 Rounds Assorted Ammunition, Cal: 38;

       h.     35 Rounds Assorted Ammunition, Cal: Assorted

       i.     12 Rounds Sig Sauer Ammunition, Cal: 38;

       j.     10 Rounds Sig Sauer Ammunition; Cal: 38;

       k.     10 Rounds Unknown Ammunition, Cal: 308; and

       l.     23 Rounds Assorted Ammunition, Cal: 223.



                                               4
DATED December 26, 2018.

                               BY THE COURT:



                               s/Philip A. Brimmer
                               PHILIP A. BRIMMER
                               United States District Judge




                           5
